OPINION,
Mr. Justice Paxson :
There is no question raised here as to the title of the one hundred and thirty-three shares of the capital stock of the Allegheny Gas Company, held by the appellants. The petition avers, and the demurrer admits, that said stock belongs to the estate of James Marshall, deceased; that it was wrongfully pledged by James Marshall, Jr., one of the executors of said estate, for his individual debt, and that appellants knew when the stock was pledged with them that it belonged to the estate of James Marshall. This leaves the single question whether the Orphans’ Court had jurisdiction in this proceeding to compel appellants to deliver up said stock to the parties legally entitled thereto.
The Orphans’ Court has jurisdiction over the estates of decedents. While its authority to try disputed questions of title may well be doubted, it is very certain that it has the control of the assets which admittedly belong to the estate of a decedent. It was held in Brooke’s App., 102 Pa. 150, that the surety of a guardian who had received certain bonds belonging to the minor’s estate, could be compelled by the Orphans’ Court to deliver them up to the guardian notwithstanding an express stipulation in which the latter had joined that the bonds should remain ha his hands until the minor arrived at age. The act of May 19, 1874, P. L. 206, provides that the Orphans’ Court “shall have power to prevent by order, in the nature of writs of injunction, acts contrary to law or equity, prejudicial to property over which they shall have jurisdiction; provided that security shall be given as is now required by law in cases *365of writs of injunction.” This act was but declaratory of the law as it stood prior to its passage, and if this were not so, the act in express terms gives the Orphans’ Court chancery powers, so far as an injunction is concerned, in regard to property over which it has jurisdiction.
The court had jurisdiction over this property for the reason that it belonged to the estate of James Marshall. It cannot be doubted that under the act of 1874, it had the power to issue a restraining order in the nature of an injunction to prevent the appellants from transferring this stock. This would be the exercise of a chaneeiy power expressly conferred upon the Orphans’ Court. This equitable jurisdiction having attached, it was sufficient to embrace every relief necessary for a full disposition of the case: Winton’s Appeal, 97 Pa. 385; Mc-Gowin v. Remington, 12 Pa. 63; Souder’s Appeal, 57 Pa. 498. When a cause is once within the grasp of a court of equity, or a court lawfully exercising equity powers, it has no need to call in the aid of a court of law. Its process is plastic, and its power is only limited by the necessities of the case, and by its duty to administer equity in accordance with established rules. In such case it needs no other court to finish its work.
The decree is affirmed, and the appeal dismissed at the costs of the appellant.